Title: To Alexander Hamilton from William Seton, 24 October 1791
From: Seton, William
To: Hamilton, Alexander



[New York] 24 Oct 1791
sir

A Circumstance has occured respecting the Treasurers dfts on the Bank of Maryland which I take the liberty of mentioning to you. We negotiated several of them the other day & when the holders presented them at the Bank for payment they deducted ⅛ ⅌ Cent altho’ the amount was named in their Bank & post Notes. This has occured before with the Collectors to the Southward but not that I have heard of with the Banks, for in fact the Treasurers dfts on the Cashier are the same as the Checks of an individual Depositor, and the partys expect to receive the full value without deduction. There may some reason exist for it of which I am ignorant. I hope therefore you will excuse my troubling you upon the subject, but as it may militate against our disposal of such bills after we have given credit for them to the Treasury, I wish to know whether the mode is right.
I have the honor to be &c.
